DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments filed on December 27, 2021.
Claims 4, 12, and 18 have been cancelled.
Claims 1-3, 5-11, 13-17, and 19-20 are presented for examination.
Claims 1-3, 5-11, 13-17, and 19-20 are currently rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 27, 2021 has been entered.

Response to Amendments
Regarding 35 U.S.C. § 103, the Applicant has amended the claims to overcome the previous rejection. Therefore, the previous 35 U.S.C. § 103 rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Amacker (U.S. Patent Application Publication No. 2020/0250989) and Tonguz (Cars as Roadside Units: A Self-Organizing Network Solution, 2013), which are pertinent prior art found during a new search.


Response to Arguments
Applicant’s arguments, see Applicant Remarks Page 7, filed on December 27, 2021, with respect to the 35 U.S.C. §§ 112(f) and 112(b) have been fully considered and are persuasive.  The claims are not to be interpreted under 35 U.S.C. § 112(f) and the previous 35 U.S.C. § 112(b) rejection has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 14-15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 14 recite the limitation “an unexpected situation.” While this is mentioned in the specification of the present application, it is not defined and therefore is broad and unclear. For purposes of examination, “an unexpected situation” has been interpreted to mean a traffic incident.
Claims 7, 15, and 19 recite “unlock.” While “unlock” is mentioned once in the specification of the present application, it is not defined and therefore is broad. It is unclear if unlocking involves encryption or authentication. For purposes of examination, “unlock” has been interpreted to mean receiving data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-11, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amacker (U.S. Patent Application Publication No. 2020/0250989) in view of Tonguz (Cars as Roadside Units: A Self-Organizing Network Solution, 2013).

Regarding claim 1, Amacker teaches the method for deploying of a backup autonomous vehicle to provide on-demand roadside unit (RSU) traffic enforcement event services, the method comprising:
determining, by a server, a resource specification to deploy a selected backup autonomous vehicle to a requested site in response to a scene description received from a requestor to provide the on-demand RSU traffic enforcement event services
Amacker [0015] discloses “For example, a location of a conventional traffic light at an intersection does not change. During an event, such as a sporting event with increased traffic, temporary traffic control may be necessary. Human traffic officers and temporary traffic control devices may be dispatched to a location to provide temporary traffic control.”
Amacker [0036] discloses “In one configuration, when a traffic control vehicle 312 is dispatched to the traffic situation 310, the traffic control vehicle 312 may autonomously navigate to a location designated by the traffic control center 300.”
sending a dispatch instruction to the selected backup autonomous vehicle to deploy the selected backup RSU vehicle to the requested site, in which a hardware/software capability of the selected backup RSU vehicle is matched to the resource specification. 
Amacker [0035] discloses “For example, if the traffic situation 310 is caused by a damaged traffic light, the traffic control center 300 may dispatch one traffic control vehicle 312 for each damaged traffic light.”
remotely programing the selected backup RSU vehicle by transmitting an over-the-air (OTA) update to the selected backup RSU to assign RSU functions to the selected backup RSU vehicle 
Amacker [0030] discloses “The traffic control center may determine a location where traffic control is needed, identify traffic control vehicles near the location, and/or transmit control signals to the identified traffic control vehicles.”
The Examiner notes that signal transmissions occur over the air.
Amacker [0046] discloses “The external control may also cause the traffic control vehicle to display the appropriate signage.”
While Amacker does not expressly teach:
to backup various vehicle-to-infrastructure (V2I) services at the requested site based on the resource specification. 
Amacker in combination with Tonguz teaches:
to backup various vehicle-to-infrastructure (V2I) services at the requested site based on the resource specification. 
Tonguz, Page 113, Funding Approaches, discloses “…as an example of this approach, it was shown that vehicular traffic at intersections in urban areas can be managed by a new technology known as virtual traffic lights via the cooperation of vehicles at that intersection through V2V communications and without the need for infrastructure-based traffic control.”
Tonguz, Page 118, Discussion, discloses “By using certain vehicles as temporary roadside units, this temporary infrastructure could be provided ubiquitously without requiring additional equipment.”
The Examiner notes that Tonguz discusses using vehicles to perform V2I services.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the inter-vehicle communication disclosed in Amacker to incorporate performing vehicle-to-infrastructure services, as taught in Tonguz, because “This approach not only improves connectivity of vehicular networks in the early stages of DSRC development, but it can also accelerate the adoption of DSRC” (Tonguz, Discussion).

Regarding claim 2, Amacker in combination with Tonguz teaches the method of claim 1, Amacker further comprising:
sending, by the server, the resource specification to a fleet vehicle management to select a ride-sharing vehicle as the selected backup autonomous vehicle.  
Amacker [0036] discloses “After identifying the traffic control vehicles 312, the traffic control center 300 may dispatch one or more traffic control vehicles 312 to the traffic situation 310.”
Amacker [0046] discloses “As previously discussed, the traffic control vehicles may be government owned vehicles, personally owned vehicles, and/or ride-share vehicles.”

Regarding claim 3, Amacker in combination with Tonguz teaches the method of claim 2, Amacker further comprising:
selecting, by the fleet vehicle management in response to receiving the resource specification, the selected backup autonomous vehicle matched to the resource specification
Amacker [0030] discloses “The traffic control center may determine a location where traffic control is needed, identify traffic control vehicles near the location, and/or transmit control signals to the identified traffic control vehicles.”
Amacker [0046] discloses “The external control may also cause the traffic control vehicle to display the appropriate signage.”
The Examiner notes that displaying appropriate signage indicates that the vehicle matches the desired support, as defined by [0026] of the instant specification.
dispatching the selected backup autonomous vehicle to the requested site.  
Amacker [0034] discloses “After identifying the traffic control vehicles 312, the traffic control center 300 may dispatch one or more traffic control vehicles 312 to the traffic situation 310.”

Regarding claim 8, Amacker in combination with Tonguz teaches the method of claim 1, Amacker further comprising:
identifying, by the requester, a temporary event for backup RSU services to support the requested site
Amacker [0015] discloses “For example, a location of a conventional traffic light at an intersection does not change. During an event, such as a sporting event with increased traffic, temporary traffic control may be necessary. Human traffic officers and temporary traffic control devices may be dispatched to a location to provide temporary traffic control.”
generating the scene description according to the temporary event for backup RSU services
Amacker [0036] discloses “In one configuration, when a traffic control vehicle 312 is dispatched to the traffic situation 310, the traffic control vehicle 312 may autonomously navigate to a location designated by the traffic control center 300.”
sending the scene description to the server to deploy the selected backup autonomous vehicle to the requested site.
Amacker [0030] discloses “The traffic control center may determine a location where traffic control is needed, identify traffic control vehicles near the location, and/or transmit control signals to the identified traffic control vehicles.”
Amacker [0036] discloses “In one configuration, when a traffic control vehicle 312 is dispatched to the traffic situation 310, the traffic control vehicle 312 may autonomously navigate to a location designated by the traffic control center 300.”

Regarding claim 9, Amacker in combination with Tonguz teaches the method of claim 8, in which Amacker further teaches:
generating the scene description comprises forming request information in a machine-readable format, including a location, an event name, a category, and a road type to deploy the selected backup autonomous vehicle.
Amacker [0030] discloses “The traffic control center may determine a location where traffic control is needed, identify traffic control vehicles near the location, and/or transmit control signals to the identified traffic control vehicles.”
Amacker [0032] discloses “The traffic situation 310 may be due to an accident, an event (e.g., concert, sporting event, etc.), traffic congestion, or another situation that causes traffic.”
Amacker [0040] discloses “In this example, the backup may be mitigated by having vehicles 400 on the freeway 402 slow down and/or having vehicles 406 on the road 404 avoid the onramp 408. In one example, the traffic monitoring center identifies a first traffic control vehicle within a range of a merge point between the freeway 402 and the onramp 408. The traffic monitoring center may control the traffic control vehicle to pull to a first location 410.”
The Examiner notes that freeways and onramps are considered a road type.
Amacker [0050] discloses “The traffic control system 500 includes a transceiver 516 coupled to the processor 520, the sensor module 502, the traffic control module 508, the traffic device controller 512, the communication module 522, the location module 518, the locomotion module 526, the navigation module 524, and the computer-readable medium 514.”

Regarding claim 10, Amacker in combination with Tonguz teaches the method of claim 1, in which Amacker further teaches:
the resource specification is a machine- readable format describing the hardware or software capability of the selected backup autonomous vehicle, and types of control or computation or communication capability provided by the selected backup autonomous vehicle.  
Amacker [0050] discloses “The traffic control system 500 includes a transceiver 516 coupled to the processor 520, the sensor module 502, the traffic control module 508, the traffic device controller 512, the communication module 522, the location module 518, the locomotion module 526, the navigation module 524, and the computer-readable medium 514.”

Regarding claim 11, Amacker teaches the system to deploy of a backup autonomous vehicle to provide on-demand roadside unit (RSU) services, the system comprising:
a server configured to determine a resource specification to deploy a selected backup autonomous vehicle to a requested site in response to a scene description received from a requestor
Amacker [0015] discloses “For example, a location of a conventional traffic light at an intersection does not change. During an event, such as a sporting event with increased traffic, temporary traffic control may be necessary. Human traffic officers and temporary traffic control devices may be dispatched to a location to provide temporary traffic control.”
Amacker [0036] discloses “In one configuration, when a traffic control vehicle 312 is dispatched to the traffic situation 310, the traffic control vehicle 312 may autonomously navigate to a location designated by the traffic control center 300.”
a fleet vehicle management system configured to send a dispatch instruction to the selected backup autonomous vehicle to deploy the selected backup autonomous vehicle to the requested site, in which a hardware or software capability of the selected backup autonomous vehicle is matched to the resource specification received from the server; 
Amacker [0035] discloses “For example, if the traffic situation 310 is caused by a damaged traffic light, the traffic control center 300 may dispatch one traffic control vehicle 312 for each damaged traffic light.”
Amacker [0046] discloses “The external control may also cause the traffic control vehicle to display the appropriate signage.”
The Examiner notes that displaying appropriate signage indicates that the vehicle matches the desired support, as defined by [0026] of the instant specification.
in which the fleet management system is configured to remotely programing the selected backup RSU vehicle by transmitting an over-the-air (OTA) update to the selected backup RSU to assign RSU functions to the selected backup RSU vehicle 
Amacker [0030] discloses “The traffic control center may determine a location where traffic control is needed, identify traffic control vehicles near the location, and/or transmit control signals to the identified traffic control vehicles.”
The Examiner notes that signal transmissions occur over the air.
Amacker [0046] discloses “The external control may also cause the traffic control vehicle to display the appropriate signage.”
While Amacker does not expressly teach:
to backup various vehicle-to-infrastructure (V2I) services at the requested site based on the resource specification to provide the on-demand RSU services. 
Amacker in combination with Tonguz teaches:
to backup various vehicle-to-infrastructure (V2I) services at the requested site based on the resource specification to provide the on-demand RSU services. 
Tonguz, Page 113, Funding Approaches, discloses “…as an example of this approach, it was shown that vehicular traffic at intersections in urban areas can be managed by a new technology known as virtual traffic lights via the cooperation of vehicles at that intersection through V2V communications and without the need for infrastructure-based traffic control.”
Tonguz, Page 118, Discussion, discloses “By using certain vehicles as temporary roadside units, this temporary infrastructure could be provided ubiquitously without requiring additional equipment.”
The Examiner notes that Tonguz discusses using vehicles to perform V2I services.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the inter-vehicle communication disclosed in Amacker to incorporate performing vehicle-to-infrastructure services, as taught in Tonguz, because “This approach not only improves connectivity of vehicular networks in the early stages of DSRC development, but it can also accelerate the adoption of DSRC” (Tonguz, Discussion).

Regarding claim 14, Amacker in combination with Tonguz teaches the system of claim 11, in which Amacker further teaches:
the server is further configured to receive, from the selected backup autonomous vehicle, an updated scene description in response to encountering an unexpected situation at the requested site.  
Amacker [0039] discloses “The traffic on the road 404 may cause delays and/or accidents. A traffic monitoring center may identify the backup and control one or more traffic control vehicles to mitigate the backup.”
Amacker [0050] “As another example, the transceiver 516 may transmit driving statistics and information from the traffic control module 508 to a server...”
Amacker [0064] discloses “The traffic control vehicle navigates away from the location in response to an instruction received from the traffic control center. That is, to reduce passenger discomfort, the traffic control vehicle may remain at a location for a period of time. After the period of time, the traffic control vehicle is replaced by another traffic control vehicle. The process of replacing traffic control vehicles is repeated until the traffic incident is mitigated.”

Regarding claim 15, Amacker in combination with Tonguz teaches the system of claim 14, in which Amacker further teaches:
the server is further configured to unlock resources available from the selected backup autonomous vehicle in response to the updated scene description
Amacker [0032] discloses “In the current example, the traffic control center 300 receives multiple feeds 308 from different traffic monitoring systems via a communication system 330, such as a wireless communication system. A traffic situation 310 in the area 306 may be monitored from the multiple feeds 308.”
configured to recalling the selected backup autonomous vehicle and dispatch a new backup autonomous vehicle to serve the updated scene description.  
Amacker [0064] discloses “The traffic control vehicle navigates away from the location in response to an instruction received from the traffic control center. That is, to reduce passenger discomfort, the traffic control vehicle may remain at a location for a period of time. After the period of time, the traffic control vehicle is replaced by another traffic control vehicle. The process of replacing traffic control vehicles is repeated until the traffic incident is mitigated.”

Regarding claim 16, Amacker in combination with Tonguz teaches the system of claim 11, in which Amacker further teaches:
the resource specification is a machine- readable format describing the hardware or software capability of the selected backup autonomous vehicle, and types of control or computation or communication capability provided by the selected backup autonomous vehicle.  
Amacker [0050] discloses “The traffic control system 500 includes a transceiver 516 coupled to the processor 520, the sensor module 502, the traffic control module 508, the traffic device controller 512, the communication module 522, the location module 518, the locomotion module 526, the navigation module 524, and the computer-readable medium 514.”

Regarding claim 17, Amacker teaches the non-transitory computer-readable medium having program code recorded thereon for:
deploying of a backup autonomous vehicle to provide on- demand roadside unit (RSU) services
Amacker [0036] discloses “In one configuration, when a traffic control vehicle 312 is dispatched to the traffic situation 310, the traffic control vehicle 312 may autonomously navigate to a location designated by the traffic control center 300.”
the program code being executed by a processor and comprising: program code to determine, by a server, a resource specification to deploy a selected backup autonomous vehicle to a requested site in response to a scene description received from a requestor
Amacker [0015] discloses “For example, a location of a conventional traffic light at an intersection does not change. During an event, such as a sporting event with increased traffic, temporary traffic control may be necessary. Human traffic officers and temporary traffic control devices may be dispatched to a location to provide temporary traffic control.”
Amacker [0036] discloses “In one configuration, when a traffic control vehicle 312 is dispatched to the traffic situation 310, the traffic control vehicle 312 may autonomously navigate to a location designated by the traffic control center 300.”
program code to send a dispatch instruction to the selected backup autonomous vehicle to deploy the selected backup autonomous vehicle to the requested site, in which a hardware or software capability of the selected backup autonomous vehicle is matched to the resource specification.  
Amacker [0030] discloses “The traffic control center may determine a location where traffic control is needed, identify traffic control vehicles near the location, and/or transmit control signals to the identified traffic control vehicles.”
Amacker [0046] discloses “The external control may also cause the traffic control vehicle to display the appropriate signage.”
The Examiner notes that displaying appropriate signage indicates that the vehicle matches the desired support, as defined by [0026] of the instant specification.
program code to remotely program the selected backup RSU vehicle by transmitting an over-the-air (OTA) update to the selected backup RSU to assign RSU functions to the selected backup autonomous vehicle
Amacker [0030] discloses “The traffic control center may determine a location where traffic control is needed, identify traffic control vehicles near the location, and/or transmit control signals to the identified traffic control vehicles.”
The Examiner notes that signal transmissions occur over the air.
Amacker [0046] discloses “The external control may also cause the traffic control vehicle to display the appropriate signage.”
While Amacker does not expressly teach:
to backup various vehicle-to-infrastructure (V2I) services at the requested site based on the resource specification to provide the on-demand RSU services. 
Amacker in combination with Tonguz teaches:
to backup various vehicle-to-infrastructure (V2I) services at the requested site based on the resource specification to provide the on-demand RSU services. 
Tonguz, Page 113, Funding Approaches, discloses “…as an example of this approach, it was shown that vehicular traffic at intersections in urban areas can be managed by a new technology known as virtual traffic lights via the cooperation of vehicles at that intersection through V2V communications and without the need for infrastructure-based traffic control.”
Tonguz, Page 118, Discussion, discloses “By using certain vehicles as temporary roadside units, this temporary infrastructure could be provided ubiquitously without requiring additional equipment.”
The Examiner notes that Tonguz discusses using vehicles to perform V2I services.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the inter-vehicle communication disclosed in Amacker to incorporate performing vehicle-to-infrastructure services, as taught in Tonguz, because “This approach not only improves connectivity of vehicular networks in the early stages of DSRC development, but it can also accelerate the adoption of DSRC” (Tonguz, Discussion).

Regarding claim 19, Amacker in combination with Tonguz teaches the non-transitory computer-readable medium of claim 17, Amacker further comprising:
program code to unlock, by the server, additional resources available from the selected backup autonomous vehicle in response to an updated scene description received from the selected backup autonomous vehicle
Amacker [0032] discloses “In the current example, the traffic control center 300 receives multiple feeds 308 from different traffic monitoring systems via a communication system 330, such as a wireless communication system. A traffic situation 310 in the area 306 may be monitored from the multiple feeds 308.”
program code to recall the selected backup autonomous vehicle and dispatch a new backup autonomous vehicle to serve the updated scene description if the additional resources of the selected backup autonomous vehicle are unsupported.  
Amacker [0064] discloses “The traffic control vehicle navigates away from the location in response to an instruction received from the traffic control center. That is, to reduce passenger discomfort, the traffic control vehicle may remain at a location for a period of time. After the period of time, the traffic control vehicle is replaced by another traffic control vehicle. The process of replacing traffic control vehicles is repeated until the traffic incident is mitigated.”

Regarding claim 20, Amacker in combination with Tonguz teaches the non-transitory computer-readable medium of claim 17, Amacker further comprising:
program code to select, by a fleet vehicle management in response to receiving the resource specification from the server, the selected backup autonomous vehicle matched to the resource specification
Amacker [0035] discloses “For example, if the traffic situation 310 is caused by a damaged traffic light, the traffic control center 300 may dispatch one traffic control vehicle 312 for each damaged traffic light.”
Amacker [0046] discloses “The external control may also cause the traffic control vehicle to display the appropriate signage.”
The Examiner notes that displaying appropriate signage indicates that the vehicle matches the desired support, as defined by [0026] of the instant specification.
program code to dispatch the selected backup autonomous vehicle to the requested site.  
Amacker [0015] discloses “For example, a location of a conventional traffic light at an intersection does not change. During an event, such as a sporting event with increased traffic, temporary traffic control may be necessary. Human traffic officers and temporary traffic control devices may be dispatched to a location to provide temporary traffic control.”
Amacker [0036] discloses “In one configuration, when a traffic control vehicle 312 is dispatched to the traffic situation 310, the traffic control vehicle 312 may autonomously navigate to a location designated by the traffic control center 300.”

Claims 5-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Amacker in view of Tonguz, further in view of Briggs et al. (U.S. Patent No. 10,268,975).

Regarding claim 5, Amacker in combination with Tonguz and Briggs teaches the method of claim 1, Briggs further comprising:
driving to the requested site by the selected backup autonomous vehicle upon receiving the dispatch instruction from a fleet vehicle management and a visual instruction from the server.  
Briggs Col. 5 Line 57 - Col. 6 Line 8 discloses “The I/O module 109 may be configured to be connected to an input device 115, such as a microphone, keypad, keyboard, touchscreen, and/or stylus through which a user of the computing device 100 may provide input data. The I/O module 109 may also be configured to be connected to a display device 117, such as a monitor, television, touchscreen, etc., and may include a graphics card. Using the input device 115, system administrators may update various aspects of the roadside assistance management program, such…rules for handling a service request.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Amacker and Tonguz to incorporate a visual instruction, as taught in Briggs, to establish a more customized user experience (Briggs Col. 14 Lines 19-22).

Regarding claim 6, Amacker in combination with Tonguz and Briggs teaches the method of claim 5, Amacker further comprising:
sending, by the selected backup autonomous vehicle, an updated scene description to the server upon encountering an unexpected situation at the requested site.  
Amacker [0039] discloses “The traffic on the road 404 may cause delays and/or accidents. A traffic monitoring center may identify the backup and control one or more traffic control vehicles to mitigate the backup.”
Amacker [0050] “As another example, the transceiver 516 may transmit driving statistics and information from the traffic control module 508 to a server...”
Amacker [0064] discloses “The traffic control vehicle navigates away from the location in response to an instruction received from the traffic control center. That is, to reduce passenger discomfort, the traffic control vehicle may remain at a location for a period of time. After the period of time, the traffic control vehicle is replaced by another traffic control vehicle. The process of replacing traffic control vehicles is repeated until the traffic incident is mitigated.”

Regarding claim 7, Amacker in combination with Tonguz and Briggs teaches the method of claim 6, Amacker further comprising:
unlocking, by the server, additional resources available from the selected backup autonomous vehicle in response to the updated scene description; or recalling the selected backup autonomous vehicle and dispatching a new backup autonomous vehicle to serve the updated scene description if the additional resources of the selected backup autonomous vehicle are unsupported.
Amacker [0064] discloses “The traffic control vehicle navigates away from the location in response to an instruction received from the traffic control center. That is, to reduce passenger discomfort, the traffic control vehicle may remain at a location for a period of time. After the period of time, the traffic control vehicle is replaced by another traffic control vehicle. The process of replacing traffic control vehicles is repeated until the traffic incident is mitigated.”

Regarding claim 13, Amacker in combination with Tonguz and Briggs teaches the system of claim 11, in which Briggs further teaches:
the server is further configured to issue a visual instruction to the selected backup autonomous vehicle.  
Briggs Col. 5 Line 57 - Col. 6 Line 8 discloses “The I/O module 109 may be configured to be connected to an input device 115, such as a microphone, keypad, keyboard, touchscreen, and/or stylus through which a user of the computing device 100 may provide input data. The I/O module 109 may also be configured to be connected to a display device 117, such as a monitor, television, touchscreen, etc., and may include a graphics card. Using the input device 115, system administrators may update various aspects of the roadside assistance management program, such…rules for handling a service request.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Amacker and Tonguz to incorporate a visual instruction, as taught in Briggs, to establish a more customized user experience (Briggs Col. 14 Lines 19-22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mikko et al. (Patent ID No. WO 2017160562) discloses deploying autonomous connected vehicles to monitor intersections using a local traffic monitoring service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T.S./Patent Examiner, Art Unit 3662 


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662